IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                        DIVISION ONE
STATE OF WASHINGTON,                      )       No. 72536-0-1                                 (-7)
                                                                                                cf
                                          )                                                     x)
                     Respondent,          )                                           rn
                                          )
       v.                                                                             tr)   zEqjr--
                                          )                                                 >

                                          )
ABDULKADIR ALI,                           )       UNPUBLISHED OPINION
                                                                                              Ci)
                                          )
                     Appellant.           )       FILED: December 19, 2016
                                          )

       PER CURIAM. Abdulkadir Ali challenges the judgment and sentence imposed

following his guilty plea to second degree assault. His court-appointed attorney has

filed a motion to withdraw on the ground that there is no basis for a good faith argument

on review. Pursuant to State v. Theobald, 78 Wn.2d 184, 470 P.2d 188 (1970), and

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the motion

to withdraw must:

       (1) be accompanied by a brief referring to anything in the record that might
       arguably support the appeal. (2) A copy of counsel's brief should be
       furnished the indigent and (3) time allowed him to raise any points that he
       chooses; (4) the court—not counsel—then proceeds, after ,a full examination
       of all the proceedings, to decide whether the case is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. All's counsel on appeal filed a brief with the

motion to withdraw. Ali was served with a copy of the brief and informed of his right to

file a statement of additional grounds for review. Ali did not file a supplemental brief.

       The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has
No. 72536-0-1/2


independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

          Was Ali's guilty plea knowingly, voluntarily and intelligently made?

      The issues raised by counsel are wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                                                FOR THE COURT:




                                                     $e (Ja-g ) ,




                                            2